Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Note: Examiner’s Amendments and Reasons for Allowance are shown repeated here for clarity, with slight amendments shown underlined and struck through for clarity.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Barry on 06 March 2020.
CLAIMS
Claim 1, lines 12-16, currently reads
“through the first pocket surface and is disposed adjacent the suction side wall and the gusset and spaced from the pressure side wall;
a first pressure side hybrid skin core cavity defined by the airfoil that radially extends through the first pocket surface and is disposed adjacent to the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall.”
Claim 1, lines 12-19, is amended to read

a first pressure side hybrid skin core cavity defined by the airfoil that radially extends through the first pocket surface and is abutting to the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall; and
the airfoil defining a tip shelf recessed within the tip region abutting the pressure side wall and extended along the pressure side wall from the trailing edge toward the leading edge and spaced from the leading edge and the squealer pocket
Claim 21, lines 14-24, currently reads
“direction through the first pocket surface and is disposed adjacent to the suction side wall and the gusset and spaced from the pressure side wall;
a first pressure side hybrid skin core cavity defined by the airfoil that extends in the radial direction through the first pocket surface and is disposed adjacent to the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall;
a second pocket surface formed in the tip region and extends between the trailing edge, the pressure side wall, the suction side wall, and the gusset, the second pocket surface, the pressure side wall, the suction side wall, and the gusset define a tip pocket; and 
the airfoil defining a tip shelf recessed within the tip region adjacent to the pressure side wall extended along the pressure side wall from the trailing edge toward the leading edge and spaced from the leading edge, the squealer pocket, the tip pocket.”
Claim 21, lines 14-24, is amended to read
- -direction through the first pocket surface and is abutting the suction side wall and the gusset and spaced from the pressure side wall;
a first pressure side hybrid skin core cavity defined by the airfoil that extends in the radial direction through the first pocket surface and is abutting the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall;
a second pocket surface formed in the tip region and extends between the trailing edge, the pressure side wall, the suction side wall, and the gusset, the second pocket surface, the pressure side wall, the suction side wall, and the gusset define a tip pocket; and 
the airfoil defining a tip shelf recessed within the tip region abutting the pressure side wall extended along the pressure side wall from the trailing edge toward the leading edge and spaced from the leading edge, the squealer pocket, and the tip pocket.- -

REASONS FOR ALLOWANCE
Claims 1-7 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
“a pressure side wall radially extending between a root region and a tip region;
a suction side wall that is circumferentially spaced apart from the pressure side wall, radially extending between the root region and the tip region, and joined to the 
a gusset extending between the pressure side wall and the suction side wall;
a first pocket surface formed in the tip region and extending between the leading edge, the pressure side wall, the suction side wall, and the gusset,
the first pocket surface, the pressure side wall, the suction side wall, and the gusset define a squealer pocket;
a first suction side hybrid skin core cavity defined by the airfoil that radially extends through the first pocket surface and is abutting the suction side wall and the gusset and spaced from the pressure side wall;
a first pressure side hybrid skin core cavity defined by the airfoil that radially extends through the first pocket surface and is abutting to the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall; and
the airfoil defining a tip shelf recessed within the tip region abutting the pressure side wall and extended along the pressure side wall from the trailing edge toward the leading edge and spaced from the leading edge and the squealer pocket.”
To be clear a turbine blade with a tip pocket containing two hybrid skin core cavities, one abutting the suction side wall and the gusset and spaced from the pressure side wall and another hybrid skin core cavity abutting the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall and further 
After examining the IDS filed 07/01/2020, and the documents it refers to, it has been determined that nothing in the IDS provided precludes an allowance.   Language that the European office takes issue is not present in current form of claims or is clearly shown in the figures and the specification.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 21 are not taught by the art of record or reasonably rendered obvious by the prior art.  
“a pressure side wall extending in a radial direction with respect to the gas turbine engine between a root region and a tip region;
a suction side wall that is spaced apart in a circumferential direction with respect to the gas turbine engine from the pressure side wall, extending in the radial direction between the root region and the tip region, and joined to the pressure side wall at a leading edge and a trailing edge that is spaced in an axial direction with respect to the gas turbine engine apart from the leading edge; 
a gusset extending between the pressure side wall and the suction side wall;
a first pocket surface formed in the tip region and extending between the leading edge, the pressure side wall, the suction side wall, and the gusset, the first pocket 
a first suction side hybrid skin core cavity defined by the airfoil that extends in the radial direction through the first pocket surface and is abutting the suction side wall and the gusset and spaced from the pressure side wall;
a first pressure side hybrid skin core cavity defined by the airfoil that extends in the radial direction through the first pocket surface and is abutting the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall;
a second pocket surface formed in the tip region and extends between the trailing edge, the pressure side wall, the suction side wall, and the gusset, the second pocket surface, the pressure side wall, the suction side wall, and the gusset define a tip pocket; and 
the airfoil defining a tip shelf recessed within the tip region abutting the pressure side wall extended along the pressure side wall from the trailing edge toward the leading edge and spaced from the leading edge, the squealer pocket, and the tip pocket.”
To be clear a turbine blade with a tip pocket containing two hybrid skin core cavities, one abutting the suction side wall and the gusset and spaced from the pressure side wall and another hybrid skin core cavity abutting the leading edge, the pressure side wall, and the gusset and spaced from the suction side wall and further having a tip shelf hybrid skin core cavity are not taught by the art of record or 
After examining the IDS filed 07/01/2020, and the documents it refers to, it has been determined that nothing in the IDS provided precludes an allowance.   Language that the European office takes issue is not present in current form of claims or is clearly shown in the figures and the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746